—In an action, inter alia, to recover damages for negligence, the defendants Jose Maldonado and St. Vincent’s Medical Center of Richmond appeal from an order of the Supreme Court, Richmond County (Mastro, J.), dated May 24, 2002, which granted the plaintiffs motion to restore the action.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion to restore the action. A case dismissed pursuant to 22 NYCRR 202.27 may be restored only if the plaintiff demonstrates both a reasonable excuse for the default in failing to appear at the conference and a meritorious cause of action (see Syed v Fedor, 296 AD2d 399 [2002]). Since the plaintiff demonstrated both, the motion was properly granted. Ritter, J.P., Peuerstein, McGinity, Townes and Cozier, JJ., concur.